Citation Nr: 1514437	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-14 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include retropatellar femoral syndrome.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February October 1984 to February 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied service connection for a bilateral knee condition, to include retropatellar femoral syndrome and for a low back disability, to include degenerative disc disease of the lumbar spine.

The Veteran testified at a videoconference Board hearing which was chaired by the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, his bilateral knee disability is shown to be etiologically related to his active duty service.

2.  Resolving doubt in favor of the Veteran, his low back disability is shown to be etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his bilateral knee disability was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Resolving doubt in favor of the Veteran, his low back disability was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for right ear hearing loss; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis, hypertension, diabetes mellitus and coronary artery disease is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran's service treatment records demonstrate that the Veteran presented with complaints of bilateral knee and low back pain on multiple occasions.  Notably, a February 1985 service treatment record indicated that the Veteran had low back pain which started when he bent over to reach something.  A later February 1985 treatment report noted back pain and tingling.  He underwent physical therapy for his low back pain.  A May 1985 service treatment record also noted a history of low back pain.  A June 1985 service treatment report provided a provisional diagnosis of a muscle strain.

A January 1986 service treatment record reflected that the Veteran had exercise induced left knee pain.  An October 1986 treatment record noted that the Veteran had complaints of right knee pain for 2 years that began when he injured his knee running.  A February 1987 service treatment record provided a diagnosis of retropatellar pain syndrome of both the left and right knee.  The Veteran's February 1988 separation examination noted bilateral retropatellar knee pain since basic training.

The Veteran underwent a VA examination in June 2010.  The VA examiner determined that the Veteran had a normal lumbosacral spine and bilateral knees.

In a September 2010 letter, a private physician, Dr. M.J., noted that the Veteran had recurrent and severe low back pain with radiation to his right buttocks and posterior thigh since serving in the military approximately 25 years ago.  The Veteran reported that his service required a lot of bending and lifting and he had had problems with his back since that time.  A recent lumbar spine MRI revealed L4-5 spinal stenosis and L5 degenerative disc disease.  The Veteran also had bilateral knee pain and suffered from patellofemoral syndrome related to degenerative arthritis that was also related to his military service.  The physician opined that the Veteran's knee problems were directly related to military service as a result of repetitive injuries while working in the tank service with frequent bending, lifting and squatting.

In another September 2010 letter, another private physician Dr. R.C. noted that he had been treating the Veteran for his back disability for years.  The physician noted that a diagnosis of degenerative disc disease was made in 2003.  After reviewing the Veteran's current medical records and his service treatment records, the physician concluded that it was more likely than not that the Veteran's current low back disability was directly related to the injury he sustained in the military.  The in-service twisting injury to his back with pain radiating to his right thigh was suggestive of nerve involvement.  Continued complaints of pain in service with no further injuries also suggested that there was damage done to the vertebrae which was not corrected.  Such injuries only worsened with the passage of time.  After the initial injury, strenuous military duties would have aggravated the condition.  Recent x-ray and MRI testing show degenerative disc disease with nerve root involvement.

In a July 2012 letter, Dr. M.J. noted that the Veteran sustained several injuries during service that had led to ongoing and persistent pain.  He particularly complained of bilateral knee pain which began after running.  He was diagnosed with patellofemoral syndrome in 1986.  His current findings were consistent with a patella femoral syndrome which had become chronic.  This began in service and was directly related to his military service.  The private physician also noted that the Veteran sustained a back injury in February 1985 while doing bend and reach exercises.  The physician concluded that the Veteran had an acute back injury with evidence of sciatica and was subsequently found to have a significant low back disc bulge with impingent of the S1 nerve root that was directly related to his military service.

The Veteran underwent a VA examination in September 2012.  The VA examiner opined that it was less likely than not that the Veteran's knee condition was incurred in or the result of the Veteran's military service.  The examiner noted that the Veteran had transient patellofemoral syndrome which was minor as it did not cause bone changes even 22 years after his discharge.  The examiner noted that if the Veteran had patellofemoral syndrome since 1988, he would show some secondary changes such as chondromalacia and/or spurring around the patella.  He had age typical synovitis that was too recent to have caused x-ray changes.  The VA examiner also noted that the Veteran had a recent L5-S1 disc herniation with radiculopathy without degenerative disc disease.  The examiner opined that it was less likely as not that the Veteran's back disability was incurred in or the result of military service.  The examiner noted that the Veteran's x-rays of his spine look better than those typically from his age group and an MRI from June 2010 showed no evidence of spinal stenosis.  This meant that he had no degenerative disc disease and that the herniation was within 5 years and not from his military service 22 years before.

An April 2013 VA examination diagnosed the Veteran with lumbar stenosis.  The examiner noted that the Veteran had injured his back in 1985 when bending and reaching.

In an April 2013 letter, a private physician, Dr. R.H., indicated that the Veteran had maltracking of the patellae bilaterally with associated patellofemoral syndrome.  It was not surprising therefore, that the MRI studies did not show any specific abnormalities.  The physician felt that this represented a continuum of the symptoms that the Veteran first began to experience in the military in the 1980s.  Once a patient had patellofemoral syndrome, unless there was surgical alteration of the anatomy, he was usually left with patellofemoral syndrome indefinitely.  

In an October 2014 correspondence, Dr. M.J. indicated that he had reviewed the service treatment records and VA treatment records.  He noted that it was clear from the records that the Veteran sustained injuries to both his lumbar spine and bilateral knees during service.  It was also clear from the physician's examination that the Veteran had a current diagnosis of patellofemoral syndrome with osteoarthritis of the knees bilaterally and herniated discs at L4-5 and L5-S1 with radiculopathy and degenerative disc disease.  The Veteran's description of the mechanism of both injuries was consistent with injuries of the type that he sustained.  Patellofemoral syndrome was common with knees that were overstressed or traumatized.  Herniated discs are the result of injury to include repetitive straining of the spine, physical training which included daily running and an exercise of the nature of "bend and reach" could definitely cause both of these disabilities.  In addition, the hardship of his duties as an armor crewman serving on a tank would have further contributed/exacerbated these disabilities.  As no imaging was done on either of these disabilities during service, it was more likely than not that the damage went undetected and unresolved for many years.  This would explain the Veteran's continued complaints both during and service with no history of further injury.  The Veteran's symptoms would subside or lessen during periods of inactivity or rest but would return and worsen following strenuous or prolonged activity.  These were classic symptoms of unresolved orthopedic and spinal injuries.  The physician opined that "the record shows a clear etiologic relationship between the Veteran's current disabilities and his military service."  Additionally, a 2003 diagnosis of degenerative disc disease also supported a conclusion that the degenerative changes to the damaged area of the spine were occurring earlier than should be simply attributed to the aging process.  There was also nothing in the medical records to attribute the Veteran's herniated disc to an event after service.  Regarding the Veteran's bilateral knee disability, the Veteran's patellofemoral syndrome would not have resolved itself.  Even though there would be periods of fewer symptoms and the medications or treatment would lessen these symptoms, the underlying issue would worsen with the passage of time and the episodes would be increasingly painful as degenerative changes in the joint occurred.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a bilateral knee disability and a low back disability is warranted. 

There is a current diagnosis of patellofemoral syndrome of the knees bilaterally and herniated discs of the lumbar spine; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current bilateral knee disability and a current low back disability that are related to service.  

As noted above, the Veteran's service treatment records demonstrate that he presented with complaints and received treatment for bilateral knee and low back pain on multiple occasions.

The Board notes that there are conflicting opinions as to whether the Veteran's current back and bilateral knee disabilities are related to his service.

The September 2012 VA examiner opined that it was less likely as not that the Veteran's back disability and bilateral knee disabilities were incurred in or the result of military service.  

Conversely, multiple private physicians have determined that the Veteran's current bilateral knee and current low back disabilities were directly related to his military service.

Notably, the most recent positive nexus opinion from a private physician in October 2014 specifically indicated that he reviewed the Veteran's service treatment records and VA treatment records when formulating his positive opinion.  The private physician also noted that the mechanism of the Veteran's in-service injuries were consistent with the Veteran's current disabilities.  Additionally, the physician also specifically addressed the negative nexus opinion of the September 2012 VA examiner when noting that there was nothing in the medical records to attribute the Veteran's herniated disc to an event after service and by its very nature, the Veteran's patellofemoral syndrome of the bilateral knees would not have resolved itself.  Unlike the September 2012 VA examiner, the October 2014 private physician also noted the Veteran's continued complaints both during and service with no history of further injury which would be consistent with injuries that went undetected and unresolved for many years.  

For these reasons, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current bilateral knee disability and a current low back disability that were caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for a bilateral knee disability and a low back disability, is warranted.  See 38 U.S.C.A. § 5107(b).








ORDER


Entitlement to service connection for a bilateral knee disability, to include retropatellar femoral syndrome is granted.

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


